Citation Nr: 0700331	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  96-16 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to 
include as secondary to service-connected post-operative 
total left hip replacement.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C due to medical treatment provided at a Department 
of Veterans Affairs Medical Facility in February 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1985, and again from September 1986 to February 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the benefits sought on appeal.  The 
Board first considered this appeal in November 2003 and 
remanded the claims for clarification regarding earlier 
adjudicative actions by the RO and compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  The requested 
action was taken and the appeal was returned to the Board.

In an effort to ensure that this veteran is properly assisted 
in the adjudication of his claims, this matter must again be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

As noted in the Board's November 2003 remand, the veteran 
requested a hearing before the Board at the RO.  The 
veteran's noted this request in July 2006 correspondence.  
Because such a hearing has not been scheduled, the appeal 
must be remanded to clarify what type of BVA hearing the 
veteran would like and to schedule the requested hearing.

Accordingly, the appeal is REMANDED for the following action:

Contact the veteran to determine whether 
the veteran wishes a travel Board or 
videoconference hearing.  Schedule the 
requested hearing accordingly.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



